Citation Nr: 1451979	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-21 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable disability rating for right ear hearing loss currently evaluated as zero percent disabling.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1959 to October 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

On his July 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a live videoconference hearing.  Subsequently, in a May 2014 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

Additionally, in a February 2014 Duty to Assist letter, the Agency of Original Jurisdiction (AOJ) wrote that the Veteran contacted the Des Moines VA Medical Center (VAMC) and requested he wished to withdraw his appeals.  Under 38 C.F.R. § 20.204 (2014), all requests for appeals to be withdrawn must be in writing.  Because the Veteran never responded to the February 2014 letter, the Board will continue with the adjudication of the Veteran's appeals.

The issues of entitlement to service connection for tinnitus and entitlement to a compensable disability rating for right ear hearing loss, currently evaluated as zero percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active military service.

2.  Affording the Veteran the benefit of the doubt, his left ear hearing loss is related to acoustic trauma during active military service.

CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis

The Veteran contends that service connection is warranted for his left ear hearing loss incurred due to acoustic trauma during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The record establishes a current diagnosis of left ear sensorineural hearing loss on the January 2011 Compensation and Pension (C&P) Audio Examination.  The VA audiologist who examined the Veteran stated that the Veteran reported military noise exposure.  Based on the Veteran's military occupational specialty (MOS) as an aircraft electrician and navy equipment repairman, and his reported military duties maintaining radar, navigation, and communications systems installed on aircraft while on the flight line, the Board concedes acoustic trauma.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  The Board therefore finds that the first two elements of service connection, a current disability and in-service injury, are demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran satisfies the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Id.  In a December 2010 letter, D. K., the owner and dispenser at On-Site Hearing, wrote that the Veteran stated that during his years in active service, he serviced jet engines and aircraft transportation vehicles.  According to D. K., this type of noise exposure, as well as other unprotected exposure, in her opinion, played a major contributing factor to his current hearing loss.  The Board notes that there is no indication that D. K. reviewed the Veteran's claims file or had any knowledge of his previous history, other than what he told her.  As such, the Board finds that this opinion is of diminished probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a December 2010 letter, Dr. D. J. C., M.D., M.P.H., wrote that the Veteran was a patient of his and was diagnosed with bilateral sensorineural hearing loss.  
Dr. D. J. C. wrote that this type of hearing loss could be attributed to prolonged exposure to loud noise.  Aside from diagnosing the Veteran with bilateral hearing loss, and providing one possible cause, it is not altogether clear what the private physician's rationale was for this opinion, rendering it of diminished probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Board notes that the Court has held in prior cases that medical opinions expressed in speculative language would not establish a plausible claim.  38 C.F.R. § 4.16(a); See Obert v. Brown, 5 Vet. App. 30, 33 (1993); See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In a follow-up December 2010 clarification letter, Dr. D. J. C. wrote that the Veteran's type of hearing loss "could very likely be attributed to the prolonged exposure to the loud jet engine and ground power units noise levels he was exposed to during his 20+ years of service in the US Air Force on the flight lines."

In a December 2010 letter, the Veteran wrote that during his 20 year career in the US Air Force, his specialty was an Avionic Communication-Navigation Systems Technician.  He wrote that his main job was to maintain the radar, navigation, and communications systems installed on different aircraft.  The Veteran wrote that for the majority of his career, he maintained these systems on B-52 bombers and KC-135 refueling aircraft, which required him to be on the flight line, and almost daily be exposed to jet engine and ground power unit noises for long periods.  The Veteran also wrote that he had been wearing hearing aids since 1989.

In a December 2010 letter, the Veteran's spouse wrote that since his retirement, she, family members, and friends all witnessed a definite decline in the Veteran's hearing ability.  He would "quite often" ask her or others to speak up or slow down when talking so he could understand what they said.  She wrote that this only worsened over time.  She wrote that he started wearing hearing aids in 1989 which helped a little, but that the Veteran still had trouble hearing and understanding conversations in crowded or noisy areas.  The Veteran's spouse wrote that when driving in a car, the Veteran would not understand what she said unless she looked directly at him and spoke slowly and loudly.  She wrote that the Veteran cannot hear or understand what was on the TV unless the volume was turned up to a level that was "very uncomfortable" for her or others in the room.

In a January 2011 C&P Audio Examination, the VA examiner noted that the Veteran was currently service-connected for impaired hearing in his right ear, evaluated as zero percent disabling.  The examiner wrote that an informal assessment of the Veteran's hearing in 1959, the date of his enlistment, showed that his hearing was normal for both ears.  Audiograms from 1963 through 1979 showed hearing within normal limits in the left ear with no significant changes.  The examiner noted that the same audiograms for the right ear showed a progression from a mild high frequency hearing loss to a moderate high frequency hearing loss.  A C&P examination report dated in February 1980 stated that the Veteran failed to report for his examination, so his separation audiogram results were used to award service connection for his right ear.

The Veteran also reported military noise exposure from aircraft maintenance, with the use of hearing protection.  He described some civilian occupational noise exposure from factory work with the use of hearing protection.  Audiologic examination results revealed a mild to moderately-severe sensorineural hearing loss in the left ear and a mild to severe sensorineural hearing loss in the right ear.

The VA examiner opined that it was less likely than not that the Veteran's left ear hearing loss was caused by, or a result of, noise exposure during military service.  His rationale was that the Veteran's hearing in his left ear was within normal limits at separation, and unchanged compared to audiograms early in his military career.  The Board notes that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The VA examiner noted that there were no current complaints of tinnitus and the Veteran denied a history of tinnitus.

The Board finds that the January 2011 C&P Audio Examination is inadequate.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the C&P examination report, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted that the Veteran was exposed to acoustic trauma while in service.  The VA examiner denied a nexus between the conceded in-service noise exposure and the Veteran's current left ear hearing loss because there was no threshold shift in the Veteran's left ear during service.  A threshold shift in hearing is not necessary for entitlement to service connection for hearing loss or tinnitus.  See Ledford, at 89.  Additionally, the January 2011 C&P examiner did not address the lay statements from the Veteran, his spouse, or the opinions from D. K., and Dr. D. J. C.  As such, the Board finds that the January 2011 C&P Audio Examination is of diminished probative value.

In a May 2011 letter, D. K., wrote another letter on behalf of the Veteran, writing that the Veteran told her he was in the US Air Force for 20 plus years and his job as an aircraft radar technician required him to be exposed, almost daily, and for hours at a time, to the flight line noise of jet engines and aircraft ground power units.  In her opinion, that type of noise exposure, over an extended period of time, was "more than likely a major contributing factor in his current severe to moderate hearing loss in both ears."

The Board finds that the continuity of symptoms reported by the Veteran, his spouse, as well as the medical nexus opinions of D. K., and Dr. D. J. C., are credible and, when taken together, are of greater probative weight than the January 2011 C&P examiner's opinion.  As such, all the elements necessary for establishing service connection are therefore met and entitlement to service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107a (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

In a September 2012 Iowa City VAMC treatment report, it was noted that the Veteran was last seen for an audiogram in January 2012.  The Board notes that the January 2012 audiogram has not been associated with the Veteran's claims file.  A remand is necessary to try and obtain it.  The Board also notes that the Veteran's last C&P Audio Examination was in January 2011 and that he did not show up to his February 2014 C&P appointment.  Because the Veteran is now service-connected for left ear hearing loss, and his right ear has not been evaluated in at least two years, a new examination is necessary to determine the current nature, extent, and severity of the Veteran's bilateral hearing loss.

Additionally, in the September 2012 treatment report, the Veteran reported that his tinnitus was stable.  In the January 2011 C&P Audio Examination, the VA examiner noted that there were no current complaints of tinnitus and the Veteran denied a history of tinnitus.  A new examination is necessary to determine if the Veteran currently has tinnitus, and if so, whether it is etiologically related to active service or secondary to his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical, and private, records of all evaluations and treatment the Veteran received for his service-connected bilateral hearing loss, as well as for tinnitus, to include the September 2012 treatment records from the Iowa City VAMC.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. AFTER the above has been completed, the AOJ should schedule the Veteran for a VA audiological examination to determine the nature, extent, severity, and etiology of his service-connected bilateral hearing loss and for tinnitus.  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all puretone thresholds, puretone threshold averages, and Maryland CNC tests.  The claims folder must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report.  

The examiner is asked to address:

a. Whether the Veteran has a current diagnosis of tinnitus.  The VA examiner is asked to specifically address the Veteran's reports of tinnitus in the September 2012 treatment report;

b. If the examiner determines that the Veteran is diagnosed with tinnitus, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was incurred in or otherwise related to active service;

c. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was caused by his service-connected bilateral hearing loss;

d. Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was aggravated by his service-connected bilateral hearing loss.

The examiner is informed that for VA purposes, aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


